IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
Plaintiff, Case No. 3:18-cr-110 (2) WHR
vs.
DAV]D D. PRICE, District Judge Walter H. Rice
Magistrate Judge Michael J. Newman
Defendant.

 

ORDER ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (DOC. 51)

 

This case is before the Court on the Report and Recommendation of United States
Magistrate Judge Michael J. Newman (doc. 51), wherein the Magistrate Judge recommends that
Defendant’s plea of guilty to Count Three of the Indictment be accepted by the Court and that
Defendant be found guilty as charged in such Count. The parties iiled no objections to the Report
and Reoommendation, and the time for filing objections has expired.

The Court, having reviewed the matter de novo, determines that the Report and
Recommendation (doc. 51) of the United States Magistrate Judge should be and is hereby
ADOPTED in its entirety. The Court ACCEPTS Defendant’s guilty plea and Defendant is
hereby adjudged GUILTY of Count Three of the Indictment.

IT IS SO ORDERED.

Date: 3/19/2019 [f¢\'\/~ l§‘~’

Walter H. Rice
United States District Judge

